IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT                          M.D. Appeal Dkt.
                                                                       36 MAP 2017


COMMONWEALTH OF PENNSYLVANIA,               : No. 138 MAL 2017
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
JONATHAN NELSON SMITH,                      :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM



      AND NOW, this 26th day of July, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner are:


   (1) The Pennsylvania Superior Court’s Opinion misapplies the Deadly Weapon Used
       enhancement, which leads to a result inconsistent with statutory construction by
       reading an additional specific intent element into the Deadly Weapon Used
       statute that does not exist in the plain language[.]

   (2) The Pennsylvania Superior Court rendered a decision that is inconsistent with
       the plain language of Commonwealth v. Buterbaugh, infra, and thereby leads to a
       misapplication of Buterbaugh and an irreconcilable conflict between Superior
       Court case law[.]

   (3) The Pennsylvania Superior Court’s decision is inconsistent with fundamental
       notions of mens rea and the applicability of mens rea when no mens rea is
       specifically stated, improperly creating a default mens rea of specific intent.